[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________            FILED
                                                U.S. COURT OF APPEALS
                             No. 10-11333         ELEVENTH CIRCUIT
                         Non-Argument Calendar        JULY 25, 2011
                       ________________________        JOHN LEY
                                                         CLERK
                D.C. Docket No. 4:09-cr-00017-HLM-WEJ-1

UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

versus

JEFFREY BRIAN NICKEL,

                                                        Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (JULY 25, 2011)

Before EDMONDSON, PRYOR and BLACK, Circuit Judges.



PER CURIAM:
      Jeffrey Brian Nickel appeals his 10-year sentence for using a computer

connected to the internet to attempt knowingly to persuade, induce, entice, and

coerce someone under the age of 18 to engage in illegal sexual activity, for which

he could be charged with child molestation, in violation of 18 U.S.C. § 2422(b).

The appeal presents the issue:



      Whether the imposition of the ten-year mandatory minimum sentence
      violated the Eighth Amendment’s prohibition against cruel and unusual
      punishment.


      Nickel’s objection at the sentencing hearing to the constitutionality of the

mandatory minimum sentence required by § 2422(b) was sufficient to preserve, for

appeal, his claim that the ten-year mandatory minimum sentence violated his rights

under the Eighth Amendment. The appropriate standard of review is de novo.

Because a ten-year sentence is not grossly disproportionate to this crime, his

Eighth Amendment claim is without merit. For background, see United States v.

Brenton-Farley, 607 F.3d 1294 (11th Cir. 2010), cert. denied, 131 S. Ct. 369

(2010).

      AFFIRMED.




                                         2